               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           8:18-CR-62

vs.                                        FINAL RESTITUTION FINDINGS

JUSTIN J. BERTSCHINGER,

                  Defendant.


      This matter is before the Court for a final determination of the issue of
restitution pursuant to the Mandatory Victims Restitution Act (MVRA), 18
U.S.C. § 3663A. While the Court finds that the MVRA applies to this case,
the Court finds insufficient evidence to support an award of restitution.
      The initial question presented is whether the MVRA is implicated in
this case at all. The Court concludes that it is. The MVRA applies, among
other things, to an "offense against property" under Title 18 of the United
States Code, "including an offense committed by fraud or deceit." §
3663A(c)(1)(A)(ii). The MVRA doesn't define "offense against property," but
the circuit courts to have considered the question have concluded
persuasively that in determining whether a conviction qualifies as an "offense
against property," the Court looks to the conduct underlying the offense of
conviction instead of the elements of the crime. United States v. Ritchie, 858
F.3d 201, 208-11 (4th Cir. 2017); United States v. Collins, 854 F.3d 1324,
1329-35 (11th Cir.), cert. denied, 138 S. Ct. 503 (2017); see United States v.
Quarrell, 310 F.3d 664, 678 (10th Cir. 2002).
      The defendant pled guilty to making false statements in violation of 18
U.S.C. § 1001(a)(2)—specifically, to making false statements on a Social
Security Administration Form 821 in 2013, when completing questions about
his work activities. Filing 1 at 1. The purpose of Form 821 is to determine
whether a recipient of Social Security disability benefits is capable of
substantial gainful activity, such that he is no longer disabled. See 20 C.F.R.
§ 404.1571; POMS DI 10505.035. Given that purpose, deliberately
underreporting earned income on Form 821 is inherently an "offense against
property . . . committed by fraud or deceit" within the meaning of the MVRA.
      Where the government's argument breaks down, however, is with
respect to proving up the restitution amount. The government bears the
burden of proving the restitution amount by a preponderance of the evidence.
18 U.S.C. § 3664(e). United States v. Adejumo, 848 F.3d 868, 870 (8th Cir.
2017); see United States v. Smith, No. 18-3221, slip op. at 4 (8th Cir. July 3,
2019). Restitution may only be awarded for the loss caused by the specific
conduct that is the basis of the offense of the conviction. United States v.
DeRosier, 501 F.3d 888, 896 (8th Cir. 2007). The amount of restitution cannot
exceed the actual, provable loss realized by the victims. United States v.
Martinez, 690 F.3d 1083, 1088 (8th Cir. 2012); see United States v. Adejumo,
848 F.3d 868, 870 (8th Cir. 2017). And the causal connection between the
defendant's acts and the victim's losses must not be unreasonably extended.
United States v. Spencer, 700 F.3d 317, 323 (8th Cir. 2012).
      Here, the presentence report based its loss calculation—and, therefore,
the recommended restitution—on the SSA's determination that the
defendant had not been disabled since 2008, and had been overpaid
$114,474.83 in disability benefits. See filing 61 at 11-12. But the defendant
objected to that conclusion and amount—and the government presented no
evidence at sentencing to substantiate it. When the defendant objects to any
a factual allegation in the presentence report on an issue on which the



                                     -2-
government has the burden of proof, the government must present evidence
at the sentencing hearing to prove the existence of the disputed facts. United
States v. Poor Bear, 359 F.3d 1038, 1041 (8th Cir. 2004). And it didn't in this
case. Cf. United States v. Dorcely, 454 F.3d 366, 376-77 (D.C. Cir. 2006).
      That leaves the Court little to connect the offense of conviction—false
statements on a form in 2013—with the disability benefits he was found by
the SSA to have overpaid since 2008. There is no evidence from which the
Court can conclude that had the 2013 form been filled out accurately, the
SSA would have stopped paying disability benefits—meaning the Court has
no evidence of causation. And even if the Court could somehow infer
causation for benefits paid after 2013, there's obviously no way to make that
connection for the previous 5 years—and no evidence from which the Court
can parse out the losses before 2013 and after. The Court can reasonably
estimate a loss, even if it can't be precisely calculated. See Smith, slip op. at
4; Adejumo, 848 F.3d at 870. But that doesn't authorize pure speculation.
      It is true that in a fraud case, restitution may be based on the loss from
the course of the scheme alleged in the indictment. United States v. Chaika,
695 F.3d 741, 748 (8th Cir. 2012). But the defendant didn't plead guilty to
fraud, and denied a scheme to defraud, see filing 54—and the government did
not give the Court evidence to conclude otherwise. The government's brief
(filing 67) was dedicated almost entirely to demonstrating the applicability of
the MVRA, and provides no support for fraud, causation, or the loss amount.
The defendant's brief (filing 68), on the other hand, reasserted his objection,
and the government elected not to respond.
      To be clear—the Court has no particular reason to quarrel with the
SSA's determination that the defendant received benefits to which he wasn't
entitled. But that determination has no preclusive effect here. Cf. Morse v.



                                      -3-
Comm'r, 419 F.3d 829, 834 (8th Cir. 2005). And, the Court notes, even the
SSA found (despite finding the defendant hadn't been disabled) that the
defendant hadn't been engaged in substantial gainful activity, see filing 61 at
11—which is the issue that Form 821 is meant to help the SSA assess.
      In sum: the Court has no evidence before it from which it can conclude
that the offense of which the defendant was actually convicted caused the
government's alleged losses, nor does the Court have evidence that the
offense of conviction was part of a fraudulent scheme. Accordingly, although
the MVRA is implicated here, the government hasn't met its burden of
proving the restitution amount, or providing evidence from which a
reasonable estimate can be made.


      IT IS ORDERED that the defendant's objection (filing 54) to the
      presentence report is sustained as to restitution.


      Dated this 8th day of July, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                     -4-
